CaSe: 2219-mj-00301-C|\/|V DOC #: 1 Filed: 04/16/19 Page: 1 Of 4 PAGE|D #: 1
AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio
In the Matter of the Search of )
s d b ih z b h d `
(ofiiiiiw§‘fi§ §ers‘i,§i§’y”§§?ie°an§§e§§fa§) § Case No_ 2 _. / if s ,,:7 _. 3 0 f
Frank|in County Sherif'f's Property Bin #458 )
370 s. Front et )
columbus ol-l 43215 )

APPLICATION FOR A SEARCI'I WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty ofperjury that I have reason to believe that on the following person or property (idenrgj¢ the person or describe the

§n‘iétl?i db‘iifh her“"‘i dtii’°é“ll?laih Jail Property Bin #455 at 370 S. Frontst. columbus 0H 43215 containing the
property of inmate Rico SDeshawn Head, Jr.

located' 1n the Southern District of Ohio , there is now concealed (r'denn'j§) the
person or describe the properly to be seized)'
Red Ohio State Sweatshirt pair cf red shoes, cell phone

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or mare):
d evidence cf a crime;
d contraband, fruits Of crime, or Other items illegally possessed;
dproperty designed for use, intended for use, or used in committing a crime;
|:I a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Oj%nse Descripiion
18 USC 1951 Hobbs Act - |nterference with lnterstate Commerce by Robbery
18 USC 924(c)(1)(A) Brandish Firearm During a Crime of Violence

The application is based on these facts:

d Continued on the attached sheet.

|:I Delayed notice of days (give exact ending date if more than'30 days: 4 __ ) is requested
under 18 U.S.C. § 3103@ the basis of which is set forth on the attached sheet. j 716 3

Z;__, l/ zM (¢‘)’F/

Applfcant ’s signature

   

Task Force Officer Brian V. Boesch

 

Printed name and title

Sworn to before me and signed in my presence.

saw “I~m, ig //i )r/C/i/¥>

udge' s signature

City and state; Columbus, OH ' Magistrate Judge Che|sey Nl. Vascura

 

 

Printed name and title

CaSe: 2219-mj-00301-C|\/|V DOC #Z 1 Filed: 04/16/19 Page: 2 Of 4 PAGE|D #Z 2

Page 1

I, Brian V. Boesch, a Task Force Officer (TFO) with the Bureau of Alcohol, Tobacco, Firearrns
and Explosives (ATF), hereinafter the affiant, being duly SWorn, states:

l.

On March 26, 2019 at approximately 5:30prn, two male blacks entered the Ga_rneStop
store, located at 3598 E. Main St. Whitehall, OH. The male black wearing a gray
Ohio Sweatshirt brandished a silver senn-automatic handgun and demanded cash from
the register. As employee Shawn Leggett was retrieving the cash from the register,
the second suspect, wearing a red Ohio State sweatshirt, approached two customers
and took Christina Pellegrini’s cell phone and told them not to move. The second
suspect then took the other employee, Thomas Elliot, to the backroom Where he
selected three (3) game consoles. The first suspect obtained $772 from the cash
register and both fled the store on foot.

Whitehall Police Detective Anthony Lee McKittrick obtained copies of the
surveillance video, which showed the unarmed suspect Wearing a red hooded
sweatshirt with the Ohio State logo on the chest and red tennis Shoes with White soles.

On April. 10, 2019, at approximately 5:563.m, DiClESARE called the Columbus
Division of Police communications center and stated she wished to turn herself in for
committing the above robbery. At 7:22arn, DiCIESARE called back to check on the
response time. At 7:53am, DiCIESARE Was taken into custody and transported to
the Whitehall Police Department.

At approximately 8:50am, Detective McKittrick and TFO Boesch conducted a
custodial interview of DiCIESARE. Detective McKittrick advised DiCIESARE of
her constitutional rights. DiCIESARE signed the rights form, acknowledging she was
advised of her rights.

DiClESARE Stated that a friend rented her a white Toyota Carnry so she could drive
her girlfriend, a federal defendant, to Kentucky for drug rehabilitation On the Way,
the suspect in the gray Ohio sweatshirt and he concocted the plan to rob the
GameStop, since she now had transportation

DiCIESARE stated they picked up a friend of the first suspect and then stopped by
the residence of the first suspect to get the handgun. She then admitted they drove to
the GameStop, where she went inside several times to see how many employees and
customers were present. She also admitted to providing the second suspect with a t-
shirt to conceal his face.

DiCIESARE described the second suspect with the red Ohio State sweatshirt as a
male black that she knew as Rico. She stated Rico lives on the east side of
Columbus. She tried to relate where Rico lives by stating his residence Was off of

CaSe: 2219-mj-00301-C|\/|V DOC #Z 1 Filed: O4/16/19 Page: 3 Of 4 PAGE|D #Z 3

10,

ll.

Page 2

Livingston Ave., between Courtright Rd. and Hamilton Rd. DiC[ESARE stated the
first suspect, that went to Kentucky with her, contacted Rico via Facebook Messenger
and informed him of the robbery idea. She described Rico as a male black, 5’8” to

5’ 10” With a medium build.

On April 11, 2019, Rico HEAD was arrested by Columbus Division of Police patrol
officers after fleeing from a reported stolen vehicle. HEAD was arrested after a short
foot pursuit. When apprehended, Sgt. John Hawkins stated HEAD was Wearing a red
Ohio State sweatshirt and red tennis shoes with white soles. Sgt.'Hawkins also
located a cell phone near the apprehension site. When Sgt. Hawkins picked up the
phone, it illuminated and had a photo of HEAD on the lock Screen. HEAD had active
warrants for his arrest for Aggravated Robbery and Weapons Under Disability.
I-[EAD also has an address on Astor Ave., which is off Livingston Ave. between
Hamilton Rd. and Courtright Rd.

HEAD was arrested for the warrants and transported to the Franklin County Jail at
370 S. Front St. The red Ohio State sweatshirt, red shoes, and cell phone of HEAD’s
Were stored at the jail in property bin #458. Sgt. Hawkins viewed a surveillance
photo of the robbery and confirmed that the sweatshirt and shoes that HEAD was
wearing when he was arrested match those worn by the unarmed Suspect in the
surveillance video of the Gamestop robbery.

Further investigation shows HEAD is Facebook friends with the son of
DiC[ESARE’s roommate’s husband’s son, Kionnie Davis. Davis’ brother, Darnell
DAVIS, was referred to by DiC[ESARE on a jail phone call after her arrest.
DiCIESARE told her roommate to call Darnell DAVIS and tell him that she did not
give up his name to investigators after her arrest.

Based on the above facts, TFO Boesch respectfully requests a search warrant of
HEAD’s property bin (#458) to recover the red Ohio State sweatshirt, red tennis
shoes with white soles, and HEAD’s cell phone. A subsequent Warrant will be
requested for the cell phone to determine if HEAD is indeed the second, unarmed
suspect in the robbery.

CaSe: 2219-mj-00301-C|\/|V DOC #Z 1 Filed: O4/16/19 Page: 4 Of 4 PAGE|D #Z 4

770 Page 3
/a rao/@

Signature of Complainant
Task Force Officer (TFO) Brian V. Boesch
Sworn to before me and subscribed in my presence,

f)()/`" i i (D , 2019, at Columbus, OH
i/lr /c/\_,...>

Chelsey M. Vascura
United States Magistrate Judge, Southern District of Ohio

